 

Case 1:20-cv-00945-DNH-CFH Document17 Filed 11/17/20 Page 1 of 2

Hedgeman Law Firm
Mario David Cometti, Esq.
Bar roll 506910
mdc@hedgemanlaw.com

UNITED STATES DISTRICT COURT
NORTHEN DISTRICT OF NEW YORK, ...

 

JENNIFER RUDERMAN,
1:20-cv-00945-DNH-CFH
Hon. David N. Hurd, presiding
Hon. Christian F. Hummel, US
Magistrate Judge referral

Plaintiff,
NOTICE OF MOTION AND MOTION
TO REMAND; MEMORANDUM OF
POINTS AND AUTHORITIES
Date: September 17",-2020

- against -

LIBERTY MUTUAL GROUP, INC.,

LINCOLN FINANCIAL GROUP,

LINCOLN NATIONAL CORPORATION &

LINCOLN LIFE ASSURANCE COMPANY of BOSTON

Defendants.

 

STIPULATION

 
 

Case 1:20-cv-00945-DNH-CFH Document17 Filed 11/17/20 Page 2 of 2

IT IS HEREBY AGREED that the briefing schedule with respect to the
Defendants Motion to Dismiss Docket #9 is as follows:
a. Opposition papers and/or cross motion by plaintiff to be filed no later
than November 23rd, 2020; and
b. Reply papers by Defendants to be filed no later than December 14th,
2020.

Dated November 13", 2020

OGLETREE, DEAKINS, SMOAK & STEWART, P.C.

BY: /s/

Byrne J. Decker, Esq.
Bar Roll #106649
Attorney for Defendants
1 Monument Sq,
Portland, ME 04101

(p) 207-387-2963

(f) 207-387-2986
B.decker@ogletree.com

 

HEDGEMAN LAW FIRM

 

/s/
MARIO DAVID COMETTI, ESQ
Bar Roll # 506910
Attorney for plaintiff
PO Box 177
Slingerlands, NY 12159
518-752-3111
mdc@hedgmenalaw.com

 

 
